Opinion, oe the Court, by
Judd, C.J.
In this- ease the defendants plead as a demurrer a misjoinder of a defendant, and on this plea being overruled by the court,, took an appeal to the Supreme Oourt.
Having* called in the respective counsel and heard their views and referring to the cases of the Provisional Government vs. W. G. Smith (page 178- ante), and Provisional Government vs. Ah Urn (pagp 164 ante), we now apply the- opinions expressed therein to. this case and hold that the ruling on the demurrer was not appealable, although available as a point of law on appeal if the district magistrate had made a decision in the case which disposed of it so far as- his court was concerned.
A decision in the- statute on appeals means' a final one so-far as that court is concerned. For instance, if the court had sustained the- demurrer and no amendment was asked for and obtained, by plaintiff, then the decision thereon would be final in that court.
We therefore- decline to entertain the case and send it back to- the district court- for further proceedings. Costs to abide the final event.